TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 22, 2019



                                     NO. 03-19-00759-CV


                                  Cathy Brigham, Appellant

                                                v.

      Akbar Amin-Akbari, and 11907 Rennalee Loop, Austin, Texas 78753, Appellees




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on September 23, 2019. Appellant

filed an unopposed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear its own costs relating to this appeal, both in this Court and in

the court below.